 1
                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   RICKY R. VINSON,                  ) Case No. CV 16-6477-CJC (SP)
                                       )
12                       Petitioner,   )
                                       )
13                 v.                  )           JUDGMENT
                                       )
14   C.E. DUCART, Warden,              )
                                       )
15                   Respondent.       )
     __________________________        )
16
17        Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20 dismissed with prejudice.
21
22 Dated: September 27, 2019
23
                                        ____
                                        __ ________
                                                  _____________
                                                              _ _ _ _ _ _ __ _
                                        _______________________________
24
                                        HONORABLE COORMAC J. CARNEY
                                                   CORMAC    CAARNEY
25                                      UNITED STATES DISTRICT JJUDGE
                                                                 UDGE
26
27
28
